DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “consistent essentially of” on line 2.  It appears that this should recite, “consisting essentially of.” Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble, “A pasteurized, packaged, refrigerated, seafood product consisting of” but then further recites in the body of the claim, “a pasteurized seafood comprising shrimp, claims, scallops, or crayfish.”  The body of the claim is not seen to be consistent with the preamble.  That is, the “consisting of” language in the preamble closes the body of the claim to any other elements however, the above claimed limitation in the body of the claim uses comprising language that would be open ended.  Therefore, the scope of the claim is unclear.  This rejection can be overcome by amending the claim to recite, “a pasteurized seafood selected from the group consisting of shrimp, clams, scallops or crayfish.”
Claim 4 also recites, “wherein the seafood comprises shrimp” and therefore is also rejected for the reasons discussed above with respect to claim 1.  This rejection can be overcome by amending the claim to recite, “wherein the pasteurized seafood consists of shrimp.”
Claims 3-5 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 4971821) in view of “The Food Keeper (A Consumer Guide to Food Quality and Safe Handling)”, “Discuss Cooking (Storing canned tuna in refrigerator?”), “Answers.com (How long will canned shrimp last in refrigerator?)” and Emodi (“Low Temeprature Growth of Type E Clostridium botulinum Spores”) and Fellers (US 2870025) and in further view of Pierce (“Clear PP food can withstands retort, showcases product”) and Price (US 20130059048) and as further evidenced by Aquamarine (already of record).
Regarding claim 1, McIntyre teaches a packaged, seafood product consisting of a pasteurized seafood comprising shrimp and a brine and where the seafood is pasteurized (see column 5, line 20 to column 6, line 60).  While the claim recites “consisting of” in the preamble, it is not seen to limit the particulars of the brine and as McIntyre teaches that the packaged product includes only the seafood and a brine, the consisting of language has been met by the prior art. 
Regarding the limitation of “exhibits its natural flavor, odor and texture” since McIntyre teaches that the canned seafood is desired to also have a fresh taste that 
Regarding the product being pasteurized, McIntyre teaches that it has been conventional to pasteurize seafood which has been packaged and which contains a brine (column 5, line 20 to column 6, line 60).  
Regarding the limitation of, “a substantially clear packing brine,” McIntyre further teaches that cloudiness of the brine can be undesirable but that the brine can be clear when GDL was in the brine at 0.5%-1.5% (column 6, last three lines, onto column 7, line 15).  Therefore to modify McIntyre to ensure that the brine was “clear” would have been obvious to one having ordinary skill in the art, as cloudiness can be considered undesirable.  
Regarding the limitation of wherein said seafood product is organoleptically stable for a time within the range of about 9-18 months when stored at refrigeration conditions within the range of 32-40°F without the risk of C. botulinum growth or toxin formation, McIntyre is not specific in this regard.
However, McIntyre teaches that the package should be free of microorganisms capable of reproducing under non-refrigerated conditions (see column 1, lines 23-42).  “The Food Keeper” further evidences that canned meat can have a shelf-life of 12 months to 5 years (see the table on, “Page 1 of 8”) - McIntyre teaches that the shrimp can be canned shrimp.  It would further have been obvious to one having ordinary skill in the art that using refrigeration temperatures can also extend the shelf life of canned foods, as lower temperatures would naturally have lowered the ability of bacterial to grow.  Nonetheless, “Discuss Cooking” evidences that it has been conventional to when stored in refrigeration conditions of 32-40°F, where refrigeration would have been advantageous for lowering the chances of botulinum growth.   Therefore, the combination is also seen to minimize risk of botulinum growth or toxin formation.  As such, providing the packaged shrimp of McIntyre as a refrigerated product would also have been advantageous for lowering botulinum growth or toxin formation.  
Further regarding the “pasteurized, packaged refrigerated seafood product” it is noted that the claim is directed to a sterilized packaged seafood product, which the combination above is seen to suggest.  That is, the claim is to a product that is pasteurized (i.e. sterilized to a degree) and the prior art also teaches a product that is sterilized to a degree.  Nonetheless, it is further noted that Fellers evidences canning blanched shrimp (see column 3, lines 3-6) with subsequent packaging, sealing (see column 3, lines 9-15) and then can be pasteurized at temperatures above 180°F (column 3, line 42 to column 4, line 2) - thus evidencing that it has been known in the art to pasteurize or sterilize canned seafood such as cooked shrimp, such that it would 
Further regarding the limitation of, “a sealed clear that provides a view of the packaged seafood” container, the claim differs from the above combination in this regard.
However, Pierce teaches that it has been notoriously conventional to use clear containers, which can be sterilized, where the clear containers have been advantageous for being able to see the contents of the container (see page 2/10 - “We’d like it to be clear so that the consumer can see our product to differentiate our product from some other lower quality product in the marketplace.”; page 3/10 -“We’d like it to look like a can because consumers associate the can with food safety”—which sounds a little bit odd, but basically the way in which people apparently operate and buy cans is for later on.”).  Price also teaches food containers that are sterilize-able and which can be transparent (see paragraph 30, 87).  
To thus modify McIntyre and to use another conventional type of sterilize-able container would have been an obvious substitution of one type of sterilize-able container for another, both recognized for performing a similar function.  Additionally, in view of Pierce and Price, it would have been obvious to one having ordinary skill in the art to use a clear container for the purpose of being able to see the contents within the container.  It is noted that Aquamarine has only been relied on as evidence of the conventionality of packaged seafood products, such as mussels, that consist of the seafood and a brine of water and salt, and which has a shelf life of 36 months.  
Regarding claims 3-4, McIntyre teaches shrimp, which are peeled (see Example 1) and thus are substantially shell-free.  As discussed above with respect to claim 1, McIntyre suggests providing a clear packing brine.
Regarding claim 5, McIntyre teaches in example 1 that the package can contain 1.3% salt, which can be sodium chloride (see column 7, line 12).  
Regarding the amount of packing brine being sufficient to displace substantially all air from said container, it is noted that McIntyre teaches that the brine is added to fill the container (see column 3, line 14-20), thus suggesting an amount sufficient to displace “substantially” all the air from the container.  It is further noted however, that McIntyre teaches using a vacuum to seal the container (column 7, lines 35-36).  Since the claim is directed to the product and not the method of making the product, the structure implied by the claimed product is that there is a fill of brine and that the container has substantially all air displaced from the container.  
Regarding claim 9, it is noted that the claim is a product-by-process claim.  As such, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  It is further noted that since the claim is a product by process claim, it is noted that the “consist[ing] essentially of” is still construed as 
Therefore, the structure implied by the claim is the package as discussed above with respect to claim 1, and where the package includes cooked shrimp, that is in a packing brine when a rigid or semi-rigid container has been used and where the packaged brined seafood is pasteurized and where the packaged cooked seafood is stable for 9-18 months when stored at refrigeration conditions.  
The combination as applied to claim 1 above is seen to teach cooking shrimp (McIntyre, column 4, lines 25-26 - 1.5 minutes at 200°F), with rinsing and cooling after blanching (McIntyre, column 5, lines 29-31), with subsequent packaging in a brine (McIntyre, column 5, lines 30 to column 6, line 4) and subsequent pasteurization and cooling (see also McIntyre column 6, lines 15-17 which discloses cooling after sterilizing the package), as discussed above with respect to claim 1.  This is seen to be similar to the steps recited in claim 9.
The remaining structure of claim 9, which is a product claim, has been rejected for the reasons already discussed above with respect to claim 1.
Regarding claims 11 and 13, it is noted that this too is a product by process claim limitation.  The prior art is seen to teach packaged, brined shrimp that is seen to have a shelf-life of 9-18 months when stored at refrigeration conditions.  

Response to Arguments
Applicant’s remarks on page 5 of the response point to the Declaration filed July 10, 2020.  The Declaration has been considered but is not seen to be sufficient for the reasons discussed below.
At paragraph 3 of the Declaration it is urged that shrimp and other shellfish pasteurized by conventional methods but in a manner so as to produce refrigerated products possessing the desirable sensory attributes of high quality fresh seafoods are typically unmarketable since such methods do not attain levels of heat exposure necessary to achieve the food safety requirements of the US FDA.
It is noted however, that the claims are directed to a product and not the process of making the product.  Therefore, any particular processing steps claims must result in a structural difference between that of the prior art and that of the claim.  In this regard, claims 1, 3-5 only recite a pasteurized, packaged, refrigerated seafood product that consists of pasteurized seafood, that can be shell-free, can have a clear packing brine, which has an NaCl salt concentration of 1.25-2wt% and where the brine and seafood are in a sealed container that provides a view of the packaged seafood.  The prior art is seen to recite this structure.  With respect to claims 9, 11 and 13, it is noted that McIntyre teaches cooked seafood that would have had substantially uniformly coagulated proteins, and which has been packaged in a rigid or semi-rigid container that also includes a clear packing brine and where the packaged product has been sterilized.  There is not seen to be sufficient evidence that the claimed process recited in the product by process claims would have resulted in a nonobvious difference in the product (see MPEP 2113).  
At paragraph 4 the Declaration urges that when raw shrimp and other shellfish species are packed in a sealed container and heated to levels considered safe by FDA, excessive shrinkage of the shrimp or other shellfish species occurs, materially affecting the texture of the shrimp.
Similar to above, it is noted that there is not seen to be sufficient evidence to show a difference between the packaged product as suggested by McIntyre and the prior art combination, and that of the claims.  It is further noted that the prior art still evidences that it has been known to pasteurize sealed containers comprising cooked seafood.
At paragraph 5, the Declaration urges that at retort temperatures in the canning process results in purge that would result in the container having approximately half shellfish meat and half liquid and that this is typical of shrimp having been subjected to canning at temperatures exceeding 235°F.
These urgings have not been supported by sufficient evidence and are not commensurate in scope with the claims, which also do not provide any specific weight requirements or ratios of seafood to liquid present in the product.  It is further noted that McIntyre also suggests that the packaged product has a fresh taste that resembles the fresh seafood, and where the seafood retains its texture (column 2, lines 30-49).  Thus, McIntyre is seen to suggest retaining natural flavor, odor and texture. 

At paragraphs 6-7 of the Declaration it is urged that purge results in a cloudy or milky liquid containing protein curd that is unappealing and that conventional 
These urgings have been considered but are not seen to be sufficient to overcome the rejection.  It is noted as discussed above that McIntyre already desires to retain the natural taste, color, odor and texture of the shrimp, as also evidenced by Table 2 on column 6.  The urgings of the Declaration are not seen to provide sufficient evidence of a non-obvious difference between the claimed product and that of the prior art teachings.
At paragraph 9 of the Declaration, it is urged that temperatures during pasteurization that exceed those of the initial cooking stage drive water and proteins out of the shrimp and produce a cloudy purge liquid that provides poor visual appeal.
It is noted however, that there is not seen to be sufficient evidence that this occurs with the prior art package, especially as McIntyre already desires to retain the natural taste, color, odor and texture of the shrimp and further teaches that the cooked shrimp has been packaged in a brine with a subsequent sterilization step.

At paragraph 10 of the Declaration, it is urged that Applicant’s process maintains the ionic balance within the shrimp muscle by the use of brine concentrations within specific salt concentration ranges.
It is noted however, that the prior art teaches using a similar sodium chloride salt concentration and teaches heating at “similar” temperatures and therefore the prior art is seen to suggest a packaged product similar to that claimed.  As discussed above, it is further noted that only claims 9, 11 and 13 are directed to a product by process (where 

At paragraph 12 of the Declaration it is urged that controlling the temperature of the pasteurization stage relative to the initial cooking stage can produce a packaged shrimp product that retains the product yields, texture, flavor, odor and/or appearance of fresh shrimp.
It is initially noted that the claims are open to not only shrimp but also claims, scallops or crayfish.  Additionally, it is noted that since the claims are directed to a product, and not the method of making the product, that there is not seen to be sufficient evidence to show a non-obvious difference between the claimed product and that suggested by the prior art.

At paragraphs 13-15 of the Declaration it is urged that canning requires sterilization under retort conditions of 235-250°F and higher and that the only foods that can be safely canned in an ordinary boiling water bath are ones with a pH below 4.6; and pasteurization refers to mild heat within the range of 180-195°F for seafood using less acidic foods where not all spoilage organisms are destroyed under pasteurization parameters, thus subsequent refrigeration is necessary.  It is urged that canned shrimp lacks the fresh or near fresh qualities of shrimp processed under the conditions of the present invention.
These urgings are not seen to be sufficient.  As discussed above, it is noted that the claims are directed to a product, and there is not seen to be sufficient evidence to 
At paragraph 16 of the Declaration it is urged that canned shrimp is not considered to be pasteurized by those in the seafood industry and that the sensory characteristics of the canned shrimp are materially and adversely changed.  It is urged that while crab meat and fish can withstand canning conditions without substantial sensory degradation, shrimp cannot and those in the art would understand that a canned product is no longer considered to be a pasteurized product.
These urgings are not seen to be sufficient for the reasons already presented above.  It is further noted that the prior art also suggests cooked shrimp that can also be construed as being “pasteurized.”  However, as discussed above, there is not seen to be sufficient evidence that the claimed product differs from that suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150132457 discloses cooked shrimp (paragraph 49) packaged in a transparent container (paragraph 9, 12) which can be pasteurized (see figure 2, step 11; paragraph 62,63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792